Exhibit 10.1

 

ART’S-WAY MANUFACTURING CO., INC.

2020 EQUITY INCENTIVE PLAN

 

SECTION 1.

DEFINITIONS

 

As used herein, the following terms shall have the meanings indicated below:

 

(a)     “Administrator” means the Board, or one or more Committees appointed by
the Board, as the case may be.

 

(b)     “Affiliate(s)” means a Parent or Subsidiary of the Company.

 

(c)     “Agreement” means the written agreement entered into by the Participant
and the Company evidencing the grant of an Award. Each Agreement shall be in
such form as may be approved from time to time by the Administrator and may vary
from Participant to Participant.

 

(d)     “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 6(c) of the Plan.

 

(e)     “Award” means any grant pursuant to the Plan of an Incentive Stock
Option, Nonqualified Stock Option, Restricted Stock Award, Restricted Stock
Unit, Performance Award or Stock Appreciation Right.

 

(f)     “Change of Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the events in
subsections (i) through (iv) below. For purposes of this definition, a person,
entity or group “Owns,” has “Owned,” is the “Owner” of, or has acquired
“Ownership” of securities if such person, entity or group directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares Voting Power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(i)     Any person, entity or group becomes the Owner, directly or indirectly,
of securities of the Company representing more than 50% of the combined Voting
Power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation, exchange, reorganization or similar transaction.
Notwithstanding the foregoing, a Change of Control does not occur (A) on account
of the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any person, entity or group (the
“Subject Person”) exceeds the designated percentage threshold of the Voting
Power as a result of a repurchase or other acquisition of voting securities by
the Company reducing the number of shares outstanding, provided that if a Change
of Control would occur (but for the operation of this sentence) as a result of
the acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change of
Control occurs;

 

 

--------------------------------------------------------------------------------

 
 

 

(ii)     There is consummated a merger, consolidation, exchange, reorganization
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation, exchange,
reorganization or similar transaction, the stockholders of the Company
immediately prior thereto do not Own, directly or indirectly, either (A)
outstanding voting securities representing more than 50% of the combined
outstanding Voting Power of the surviving entity in such merger, consolidation
or similar transaction or (B) more than 50% of the combined outstanding Voting
Power of the parent of the surviving entity in such merger, consolidation,
exchange, reorganization or similar transaction, in each case in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such transaction;

 

(iii)     There is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the total gross value of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of the total
gross value of the consolidated assets of the Company and its subsidiaries to an
entity, more than 50% of the combined Voting Power of the voting securities of
which are Owned by stockholders of the Company in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition (for
purposes of this Section 1(f)(iii), “gross value” means the value of the assets
of the Company or the value of the assets being disposed of, as the case may be,
determined without regard to any liabilities associated with such assets); or

 

(iv)     Individuals who, at the beginning of any consecutive twelve-month
period, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board at any time during
that consecutive twelve-month period; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member is, for purposes of the Plan, a member of the
Incumbent Board.

 

For the avoidance of doubt, the term “Change of Control” does not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. To the extent required, the determination
of whether a Change of Control has occurred shall be made in accordance with
Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.

 

(g)     “Close of Business” of a specified day means 5:00 p.m., Central Time,
without regard to whether such day is a Saturday, Sunday, bank holiday, or other
day on which no business is conducted.

 

(h)     “Committee” means a Committee of one or more Directors who are appointed
by and serve at the pleasure of the Board. To the extent necessary for
compliance with Rule 16b-3, the Committee will consist of two or more Directors
who are appointed by and serve at the pleasure of the Board and each of the
members of the Committee will be a “non-employee director.” Solely for purposes
of this Section 1(h), “non-employee director” has the same meaning as set forth
in Rule 16b-3.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(i)     “Common Stock” means the common stock of the Company (subject to
adjustment as provided in Section 15 of the Plan).

 

(j)     The “Company” means Art’s Way Manufacturing Co., Inc., a Delaware
corporation.

 

(k)     “Consultant” means any person, including an advisor, who is engaged by
the Company or any Affiliate to render consulting or advisory services and is
compensated for such services; provided, however, that no person will be a
Consultant for purposes of the Plan unless such Consultant is a natural person,
renders bona fide services to the Company or any Affiliate, and such services
are not in connection with the offer or sale of securities in a capital raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities. For purposes of the Plan, “Consultant” also includes a
director of an Affiliate who is compensated for services as a director.

 

(l)     “Director” means a member of the Board.

 

(m)     “Effective Date” means the date on which the stockholders of the Company
approved this Plan.

 

(n)     “Employee” means a common law employee of the Company or any Affiliate,
including “officers” as defined by Section 16 of the Exchange Act; provided,
however, that service solely as a Director or Consultant, regardless of whether
a fee is paid for such service, does not cause a person to be an Employee for
purposes of the Plan.

 

(o)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.

 

(p)     “Fair Market Value” of specified stock as of any date means (i) if such
stock is listed on the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq
Capital Market or an established stock exchange, the price of such stock at the
close of the regular trading session of such market or exchange on such date, as
reported by The Wall Street Journal or a comparable reporting service, or, if no
sale of such stock shall have occurred on such date, on the next preceding date
on which there was a sale of stock; (ii) if such stock is not so listed, the
average of the closing “bid” and “asked” prices quoted by the OTC Bulletin Board
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes; or (iii) if such stock is not publicly traded as of such
date, the per share value as determined by the Board or the Committee in its
sole discretion by applying principles of valuation with respect to Common
Stock.

 

(q)     “GAAP” means United States generally accepted accounting principles, as
in effect from time to time.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(r)     “Incentive Stock Option” means an Option granted pursuant to Section 9
of the Plan that is intended to satisfy the provisions of Code Section 422, or
any successor provision.

 

(s)     “Insider” means an individual who is, on the relevant date, an officer
(as defined by Section 16 of the Exchange Act), a Director or an individual who
beneficially owns more than 10% of any class of equity securities of the Company
that is registered under Section 12 of the Exchange Act, as determined by the
Board of Directors in accordance with Section 16 of the Exchange Act.

 

(t)     “Internal Revenue Code” or “Code” means the Internal Revenue Code of
1986, as amended from time to time. References to sections of the Code are
intended to include applicable treasury regulations and successor statutes and
regulations.

 

(u)     “Nonqualified Stock Option” means an Option granted pursuant to Section
10 of the Plan or an Option (or portion thereof) that does not qualify as an
Incentive Stock Option.

 

(v)     “Option” means an Incentive Stock Option or Nonqualified Stock Option
granted pursuant to the Plan.

 

(w)      “Parent” means any parent corporation of the Company within the meaning
of Code Section 424(e), or any successor provision.

 

(x)     “Participant” means an Employee to whom an Incentive Stock Option has
been granted or an Employee, a Director, or a Consultant to whom a Nonqualified
Stock Option, Restricted Stock Award, Restricted Stock Unit, Performance Award
or Stock Appreciation Right has been granted.

 

(y)     “Performance Award” means any Performance Shares or Performance Units
Award granted pursuant to Section 13 of the Plan.

 

(z)     “Performance Objective(s)” means one or more performance objectives set
forth in Section 7 and established by the Administrator, in its sole discretion,
for Awards granted under the Plan.

 

(aa)     “Performance Period” means the period, established at the time any
Award is granted or at any time thereafter, during which any Performance
Objectives specified by the Administrator with respect to such Award are to be
measured.

 

(bb)     “Performance Share” means any grant pursuant to Section 13 of the Plan
of an Award, which value, if any, is paid to a Participant by delivery of shares
of Common Stock of the Company upon achievement of such Performance Objectives
during the Performance Period as the Administrator establishes at the time of
such grant or thereafter.

 

(cc)     “Performance Unit” means any grant pursuant to Section 13 of the Plan
of an Award, which value, if any, is paid to a Participant by delivery of cash
upon achievement of such Performance Objectives during the Performance Period as
the Administrator establishes at the time of such grant or thereafter.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(dd)     “Plan” means the Art’s-Way Manufacturing Co., Inc. 2020 Equity
Incentive Plan, as amended hereafter from time to time, including the form of
Agreements as they may be modified by the Administrator from time to time.

 

(ee)     “Prior Plan” means the Art’s-Way Manufacturing Co., Inc. 2011 Equity
Incentive Plan, as in effect as of the Effective Date.

 

(ff)     “Prior Plan Awards” means “Awards,” as such term is used and defined
under the Prior Plan, that are outstanding as of the Effective Date.

 

(gg)     “Restricted Stock Award” means any grant of restricted shares of Common
Stock pursuant to Section 11 of the Plan.

 

(hh)     “Restricted Stock Unit” means any grant of any restricted stock units
pursuant to Section 12 of the Plan.

 

(ii)     “Rule 16b-3” means Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Exchange Act.

 

(jj)     “Stock Appreciation Right” means a grant pursuant to Section 14 of the
Plan.

 

(kk)     “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Code Section 424(f), or any successor provision.

 

(ll)      “Voting Power” means any and all classes of securities issued by the
applicable entity that are entitled to vote in the election of directors of the
applicable entity.

 

SECTION 2.

PURPOSE

 

The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentives to those Employees, Directors, and Consultants upon
whose efforts the success of the Company and its Affiliates will depend to a
large degree. The Company intends to carry out the Plan through the granting of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock Awards,
Restricted Stock Units, Performance Awards and Stock Appreciation Rights.

 

SECTION 3.

EFFECTIVE DATE AND DURATION OF PLAN

 

The Plan was adopted by the Board on February 25, 2020 (the “Approval Date”),
but such adoption is expressly subject to, and this Plan is not effective until,
the approval of this Plan by the stockholders of the Company. Any Incentive
Stock Options granted after the Effective Date will be treated as Nonqualified
Stock Options if stockholder approval of this Plan is not obtained within the
twelve-month period following the Approval Date. The Administrator may grant
Awards pursuant to the Plan from time to time until the Administrator
discontinues or terminates the Plan; provided, however, that in no event may
Incentive Stock Options be granted pursuant to the Plan after the earlier of
(i) the date the Administrator discontinues or terminates the Plan, or (ii) the
Close of Business on the day immediately preceding the tenth anniversary of the
Approval Date.

 

- 5 -

--------------------------------------------------------------------------------

 

 

SECTION 4.

ADMINISTRATION

 

(a)     Administration by the Board of Directors or Committee(s). The Plan shall
be administered by the Board of Directors of the Company (referred to in the
Plan as the “Board”); provided, however, that the Board may delegate some or all
of the administration of the Plan to a Committee or Committees. The Board and
any Committee appointed by the Board to administer the Plan are collectively
referred to in the Plan as the “Administrator.”

 

(b)     Delegation by Administrator. The Administrator may delegate to one or
more Committees and/or sub-Committees, or to one or more officers of the Company
and/or its Affiliates, or to one or more agents and/or advisors, such
administrative duties or powers as it may deem advisable. The Administrator or
any Committees or individuals to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility of the Administrator or such Committees or individuals may
have under the Plan.

 

(c)     Powers of Administrator. Except as otherwise provided herein, the
Administrator has all of the powers vested in it under the provisions of the
Plan, including, but not limited to, exclusive authority to determine, in its
sole discretion, whether an Award is granted; the individuals to whom, and the
time or times at which, Awards are granted; the number of shares subject to each
Award; the exercise price of Options granted hereunder; and the performance
criteria, if any, and any other terms and conditions of each Award. The
Administrator has full power and authority to administer and interpret the Plan,
to make and amend rules, regulations and guidelines for administering the Plan,
to prescribe the form and conditions of the respective Agreements evidencing
each Award (which may vary from Participant to Participant), to amend or revise
Agreements evidencing any Award (to the extent the amended terms would be
permitted by the Plan and provided that no such revision or amendment, except as
is authorized in Section 15, impairs the terms and conditions of any Award that
is outstanding on the date of such revision or amendment to the material
detriment of the Participant in the absence of the consent of the Participant),
and to make all other determinations necessary or advisable for the
administration of the Plan (including to correct any defect, omission or
inconsistency in the Plan or any Agreement, to the extent permitted by law and
the Plan). The Administrator’s interpretation of the Plan, and all actions taken
and determinations made by the Administrator pursuant to the power vested in it
hereunder, will be conclusive and binding on all parties concerned.

 

(d)     Limitation on Liability; Actions of Committees. No member of the Board
or a Committee will be liable for any action taken or determination made in good
faith in connection with the administration of the Plan. In the event the Board
appoints a Committee as provided hereunder, or the Administrator delegates any
of its duties to another Committee or sub-Committee, any action of such
Committee with respect to the administration of the Plan shall be taken pursuant
to a majority vote of the Committee members or pursuant to the written
resolution of all Committee members.

 

- 6 -

--------------------------------------------------------------------------------

 

 

SECTION 5.

PARTICIPANTS

 

The Administrator may grant Awards under the Plan to any Employee, Director, or
Consultant; provided, however, that only Employees are eligible to receive
Incentive Stock Options. In designating Participants, the Administrator will
also determine the number of shares or cash units to be optioned or awarded to
each such Participant and any Performance Objectives applicable to Awards. The
Administrator may from time to time designate individuals as being ineligible to
participate in the Plan. The power of the Administrator under this Section 5 may
be exercised from time to time in the sole discretion of the Administrator and
without approval by the stockholders.

 

SECTION 6.

STOCK

 

(a)      Number of Shares Reserved. The stock to be awarded or optioned under
the Plan (the “Share Authorization”) consists of authorized but unissued or
reacquired shares of Common Stock. Subject to Section 15 of the Plan, the
maximum aggregate number of shares of Common Stock reserved and available for
Awards under the Plan is reserved and available for Awards under the Plan is
500,000 shares, plus (i) any shares of Common Stock that, as of the Effective
Date, are authorized for issuance under the Prior Plans but have not been issued
and are not subject to outstanding options, and (ii) any shares of Common Stock
subject to Prior Plan Awards that, after the Effective Date, are cancelled,
terminate unearned, expire, are forfeited or lapse for any reason. The maximum
aggregate number of shares of Common Stock that may be issued through Incentive
Stock Options is 500,000 shares.

 

(b)      Share Usage. The following shares of Common Stock do not reduce the
Share Authorization and continue to be reserved and available for Awards granted
pursuant to the Plan: (i) all or any portion of any outstanding Restricted Stock
Award or Restricted Stock Unit that expires or is forfeited for any reason, or
that is terminated prior to the vesting or lapsing of the risks of forfeiture on
such Award, and (ii) shares of Common Stock covered by an Award to the extent
the Award is settled in cash; provided, however, that the full number of shares
of Common Stock subject to a Stock Appreciation Right reduce the Share
Authorization, whether such Stock Appreciation Right is settled in cash or
shares of Common Stock. Any shares of Common Stock withheld to satisfy tax
withholding obligations on an Award, shares of Common Stock withheld to pay the
exercise price of an Option, and shares of Common Stock subject to a
broker-assisted cashless exercise of an Option reduce the Share Authorization.
Further, shares of Common Stock repurchased by the Company using the proceeds
received from the exercise of Options will not be used to increase the Share
Authorization or otherwise be available for Awards.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(c)     Minimum Vesting Requirement. Notwithstanding any provision to the
contrary contained herein, no Option or Stock Appreciation Right may become
exercisable, the risk of forfeiture applicable to any Restricted Stock Award may
not lapse and no Restricted Stock Unit or Performance Award may vest or become
earned, in each case until a minimum of at least one year has elapsed from the
date such Award was granted; provided, however, that the foregoing restriction
does not apply to Awards relating to not more than an aggregate of 5% of the
total number of shares reserved and available for Awards under the Plan as
specified in Section 6(a).

 

SECTION 7.

PERFORMANCE OBJECTIVES

 

(a)     Performance Objectives. The Administrator may set Performance Objectives
based on one or more of the following: (i) revenue or net sales, (ii) operating
income, (iii) net income (before or after taxes), (iv) earnings per share, (v)
earnings before or after taxes, interest, depreciation, amortization and/or
stock compensation expense, (vi) gross profit margin, (vii) return measures
(including, but not limited to, return on invested capital, assets, capital,
equity, sales), (viii) increase in revenue or net sales, (ix) operating expense
ratios, (x) operating expense targets, (xi) productivity ratios, (xii) gross or
operating margins, (xiii) cash flow (including, but not limited to, operating
cash flow, free cash flow, cash flow return on equity and cash flow return on
investment), (xiv) working capital targets, (xv) capital expenditures, (xvi)
share price (including, but not limited to, growth measures and total
stockholder return), (xvii) appreciation in the fair market value or book value
of the Common Stock, (xviii) debt to equity ratio or debt levels, (xix) market
share, in all cases including, if selected by the Administrator, threshold,
target and maximum levels, (xx) operational targets, or (xxi) any other
performance metric deemed appropriate by the Administrator. Any Performance
Objective may be used to measure the performance of the Company and/or
Affiliate, as a whole or with respect to any business unit, or any combination
thereof as the Administrator may deem appropriate, or any of the specified
Performance Objectives as compared to the performance of a group of competitor
or peer companies, or published or special index that the Administrator, in its
sole discretion, deems appropriate. Any Performance Objective may be determined
on a GAAP or non-GAAP basis, as the Administrator deems appropriate in its sole
discretion. The Administrator also has the authority to provide for accelerated
vesting of any Award based on the achievement of performance goals pursuant to
the Performance Objectives.

 

(b)     Evaluation of Performance Objectives. The Administrator may provide in
any Award based on Performance Objectives that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
FASB Accounting Standards Codification 225-20—Extraordinary and Unusual Items
and/or in Management’s Discussion and Analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year, (vi) acquisitions or divestitures, and (vii) foreign
exchange gains and losses.

 

- 8 -

--------------------------------------------------------------------------------

 

 

SECTION 8.

PAYMENT OF OPTION EXERCISE PRICE

 

Upon the exercise of an Option, Participants may pay the exercise price of an
Option (i) in cash, or with a personal check, certified check, or other cash
equivalent, (ii) by the surrender by the Participant to the Company of
previously acquired unencumbered shares of Common Stock (through physical
delivery or attestation), (iii) through the withholding of shares of Common
Stock from the number of shares otherwise issuable upon the exercise of the
Option (i.e., a net share settlement), (iv) through broker-assisted cashless
exercise if such exercise complies with applicable securities laws and any
insider trading policy of the Company, (v) with such other form of payment as
may be authorized by the Administrator, or (vi) by a combination thereof. In the
event the Participant elects to pay the exercise price, in whole or in part,
with previously acquired shares of Common Stock or through a net share
settlement, the then-current Fair Market Value of the stock delivered or
withheld will equal the total exercise price for the shares being purchased in
such manner.

 

The Administrator may, in its sole discretion, limit the forms of payment
available to the Participant and may exercise such discretion any time prior to
the termination of the Option granted to the Participant or upon any exercise of
the Option by the Participant. “Previously acquired shares of Common Stock”
means shares of Common Stock that the Participant owns on the date of exercise
(or for the period of time, if any, as may be required by GAAP). With respect to
payment in the form of Common Stock, the Administrator may require advance
approval or adopt such rules as it deems necessary to assure compliance with
Rule 16b-3, if applicable.

 

SECTION 9.

TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

 

Each Incentive Stock Option will be evidenced by an Incentive Stock Option
Agreement, which will comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares and Exercise Price. The Incentive Stock Option
Agreement will state the total number of shares covered by the Incentive Stock
Option. Except as permitted by Code Section 424(a), or any successor provision,
the exercise price per share will not be less than 100% of the per share Fair
Market Value of the Common Stock on the date the Administrator grants the
Incentive Stock Option; provided, however, that if a Participant owns stock
possessing more than 10% of the total combined Voting Power of all classes of
stock of the Company or of its Parent or any Subsidiary, the exercise price per
share of an Incentive Stock Option granted to such Participant will not be less
than 110% of the per share Fair Market Value of Common Stock on the date of the
grant of the Incentive Stock Option. The Administrator will have full authority
and discretion in establishing the exercise price and shall be fully protected
in so doing.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(b)     Exercisability and Term. The Incentive Stock Option Agreement will state
when the Incentive Stock Option becomes exercisable, and, if applicable in the
Administrator’s discretion, will describe the Performance Objectives and
Performance Period upon which vesting is based, the manner in which performance
will be measured and the extent to which partial achievement of the Performance
Objectives may result in vesting of the Option. The Participant may exercise the
Incentive Stock Option, in full or in part, upon or after the vesting date of
such Option (or portion thereof). Notwithstanding anything in the Plan or the
Agreement to the contrary, the Participant may not exercise an Incentive Stock
Option after the maximum term of such Option, as such term is specified in the
Incentive Stock Option Agreement. Except as permitted by Code Section 424(a), in
no event will any Incentive Stock Option be exercisable during a term of more
than 10 years after the date on which it is granted; provided, however, that if
a Participant owns stock possessing more than 10% of the total combined Voting
Power of all classes of stock of the Company or of its Parent or any Subsidiary,
the Incentive Stock Option granted to such Participant will be exercisable
during a term of not more than five years after the date on which it is granted.
The Administrator may accelerate the exercisability of any Incentive Stock
Option granted hereunder that is not immediately exercisable as of the date of
grant.

 

(c)     No Rights as Stockholder. A Participant (or the Participant’s
successors) will have no rights as a stockholder with respect to any shares
covered by an Incentive Stock Option until the date of the issuance of the
Common Stock subject to such Award upon exercise, as evidenced by a stock
certificate or as reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). No adjustment will be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are issued (as evidenced in either certificated or book
entry form). Without limiting the foregoing, and for the avoidance of doubt,
prior to the time that any shares covered by an Incentive Stock Option have both
vested and been issued, a Participant will not have any right to receive any
dividends or dividend equivalents attributable to such shares. All rights to any
dividends or dividend equivalents payable with respect to shares of Common Stock
covered by an Incentive Stock Option that are forfeited will also be forfeited.

 

(d)     Withholding. The Company or its Affiliates will be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of an Incentive Stock Option or
a “disqualifying disposition” of shares acquired through the exercise of an
Incentive Stock Option as defined in Code Section 421(b), to require the
Participant to remit an amount sufficient to satisfy such withholding
requirements, or to require any combination thereof. In the event the
Participant is required under the Incentive Stock Option Agreement to pay the
Company or its Affiliates, or make arrangements satisfactory to the Company or
its Affiliates respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion, require the Participant to
satisfy such obligation, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the exercise of the
Incentive Stock Option. Such shares will have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from such exercise or
disqualifying disposition. In no event may the Participant deliver shares, nor
may the Company or any Affiliate withhold shares, having a Fair Market Value in
excess of such statutory minimum required tax withholding. The Participant’s
delivery of shares or the withholding of shares for this purpose will occur on
or before the later of (i) the date the Incentive Stock Option is exercised or
the date of the disqualifying disposition, as the case may be, or (ii) the date
that the amount of tax to be withheld is determined under applicable tax law.

 

- 10 -

--------------------------------------------------------------------------------

 

 

(e)     Vesting Limitation. Notwithstanding any other provision of the Plan, the
aggregate Fair Market Value (determined as of the date an Incentive Stock Option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under the Plan and any other “incentive stock option” plans of the Company
or any Affiliate will not exceed $100,000 (or such other amount as may be
prescribed by the Code from time to time); provided, however, that if the
exercisability or vesting of an Incentive Stock Option is accelerated as
permitted under the provisions of the Plan and such acceleration would result in
a violation of the limit imposed by this Section 9(e), such acceleration will be
of full force and effect but the number of shares of Common Stock that exceed
such limit will be treated as having been granted pursuant to a Nonqualified
Stock Option; and provided, further, that the limits imposed by this Section
9(e) will be applied to all outstanding Incentive Stock Options under the Plan
and any other “incentive stock option” plans of the Company or any Affiliate in
chronological order according to the dates of grant.      

 

(f)     Other Provisions. The Incentive Stock Option Agreement authorized under
this Section 9 will contain such other provisions as the Administrator deems
advisable. Any such Incentive Stock Option Agreement will contain such
limitations and restrictions upon the exercise of the Incentive Stock Option as
necessary to ensure that such Incentive Stock Option will be considered an
“incentive stock option” as defined in Code Section 422 or to conform to any
change therein.

 

SECTION 10.

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

 

Each Nonqualified Stock Option will be evidenced by a Nonqualified Stock Option
Agreement, which will comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares and Exercise Price. The Nonqualified Stock Option
Agreement shall state the total number of shares covered by the Nonqualified
Stock Option. The exercise price per share shall be equal to 100% of the per
share Fair Market Value of the Common Stock on the date of grant of the
Nonqualified Stock Option, or such higher price as the Administrator determines.

 

(b)     Exercisability and Term. The Nonqualified Stock Option Agreement shall
state when the Nonqualified Stock Option becomes exercisable (i.e. “vests”) and,
if applicable in the Administrator’s discretion, will describe the Performance
Objectives and Performance Period upon which vesting is based, the manner in
which performance will be measured and the extent to which partial achievement
of the Performance Objectives may result in vesting of the Option. The
Participant may exercise the Nonqualified Stock Option, in full or in part, upon
or after the vesting date of such Option (or portion thereof); provided,
however, that the Participant may not exercise a Nonqualified Stock Option after
the maximum term of such Option, as such term is specified in the Nonqualified
Stock Option Agreement. Unless otherwise determined by the Administrator and
specified in the Agreement governing the Award, no Nonqualified Stock Option
will be exercisable during a term of more than 10 years after the date on which
it is granted. The Administrator may accelerate the exercisability of any
Nonqualified Stock Option granted hereunder that is not immediately exercisable
as of the date of grant.

 

- 11 -

--------------------------------------------------------------------------------

 

 

(c)     No Rights as Stockholder. A Participant (or the Participant’s
successors) will have no rights as a stockholder with respect to any shares
covered by a Nonqualified Stock Option until the date of the issuance of the
Common Stock subject to such Award upon exercise, as evidenced by a stock
certificate or as reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). No adjustment will be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are actually issued (as evidenced in either certificated or
book entry form). Without limiting the foregoing, and for the avoidance of
doubt, prior to the time that any shares covered by a Nonqualified Stock Option
have both vested and been issued, a Participant will not have any right to
receive any dividends or dividend equivalents attributable to such shares. All
rights to any dividends or dividend equivalents payable with respect to shares
of Common Stock covered by a Nonqualified Stock Option that are forfeited will
also be forfeited.

 

(d)     Withholding. The Company or its Affiliates will be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of a Nonqualified Stock Option,
to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Nonqualified Stock Option Agreement to pay
the Company or its Affiliates, or make arrangements satisfactory to the Company
or its Affiliates respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion, require the Participant to
satisfy such obligation, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the exercise of the
Nonqualified Stock Option. Such shares will have a Fair Market Value equal to
the minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from such exercise. In no event
may the Participant deliver shares, nor may the Company or any Affiliate
withhold shares, having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s delivery of shares or the
withholding of shares for this purpose will occur on or before the later of (i)
the date the Nonqualified Stock Option is exercised, or (ii) the date that the
amount of tax to be withheld is determined under applicable tax law.

 

(e)     Other Provisions. The Nonqualified Stock Option Agreement authorized
under this Section 10 will contain such other provisions as the Administrator
deems advisable.

 

SECTION 11.

RESTRICTED STOCK AWARDS

 

Each Restricted Stock Award will be evidenced by a Restricted Stock Award
Agreement, which will comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares. The Restricted Stock Award Agreement will state the
total number of shares of Common Stock covered by the Restricted Stock Award.

 

- 12 -

--------------------------------------------------------------------------------

 

 

(b)     Risks of Forfeiture. The Restricted Stock Award Agreement will set forth
the risks of forfeiture, if any, that will apply to the shares of Common Stock
covered by the Restricted Stock Award and the manner in which such risks of
forfeiture will lapse, including, if applicable, a description of the
Performance Objectives and Performance Period upon which the lapse of risks of
forfeiture is based, the manner in which performance will be measured and the
extent to which partial achievement of the Performance Objectives may result in
lapse of risks of forfeiture. The Administrator may, in its sole discretion,
modify the manner in which such risks of forfeiture lapse but only with respect
to those shares of Common Stock that are restricted as of the effective date of
the modification.

 

(c)     Issuance of Shares; Rights as Stockholder. Except as provided below, the
Company will cause such shares to be evidenced by a stock certificate or
reflected in the books and records of the Company or its designated agent (i.e.,
a “book entry”). The Company will cause a legend or notation to be placed on
such certificate or book entry describing the risks of forfeiture and other
transfer restrictions set forth in the Participant’s Restricted Stock Award
Agreement and providing for the cancellation and, if applicable, return of such
certificate or book entry if the shares of Common Stock subject to the
Restricted Stock Award are forfeited. Prior to the time that the risks of
forfeiture have lapsed or the shares subject to such Restricted Stock Award have
been forfeited, the Participant will be entitled to vote the shares of Common
Stock represented by such stock certificates. However, until the risks of
forfeiture have lapsed without forfeiture, the Participant will not have any
other rights as a stockholder with respect to the shares subject to such
Restricted Stock Award, including the right to receive any dividends or dividend
equivalents attributable to such shares. All rights to any dividends or dividend
equivalents payable with respect to shares of Common Stock subject to a
Restricted Stock Award that are forfeited will also be forfeited.

 

(d)     Withholding Taxes. The Company or its Affiliate will be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Award, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Award Agreement to pay
the Company or its Affiliates, or make arrangements satisfactory to the Company
or its Affiliates respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion, require the Participant to
satisfy such obligations, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the lapse of the risks of
forfeiture of the Restricted Stock Award. Such shares will have a Fair Market
Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from the
lapsing of the risks of forfeiture on such Restricted Stock Award. In no event
may the Participant deliver shares having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s delivery of shares
will occur on or before the date that the amount of tax to be withheld is
determined under applicable tax law.

 

- 13 -

--------------------------------------------------------------------------------

 

 

(e)     Other Provisions. The Restricted Stock Award Agreement authorized under
this Section 11 will contain such other provisions as the Administrator deems
advisable.

 

SECTION 12.

RESTRICTED STOCK UNITS

 

Each Restricted Stock Unit will be evidenced by a Restricted Stock Unit
Agreement, which will comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares. The Restricted Stock Unit Agreement will state the
total number of shares of Common Stock covered by the Restricted Stock Unit.

 

(b)     Vesting. The Restricted Stock Unit Agreement will set forth the vesting
conditions, if any, that apply to the Restricted Stock Unit and the manner in
which such vesting may occur, including, if applicable, a description of the
Performance Objectives and Performance Period upon which vesting is based, the
manner in which performance will be measured and the extent to which partial
achievement of the Performance Objectives may result in vesting of the
Restricted Stock Unit. The Administrator may, in its sole discretion, accelerate
the vesting of any Restricted Stock Unit.

 

(c)     Issuance of Shares; Rights as Stockholder. The Participant will be
entitled to payment of the Restricted Stock Unit as the Award vests. The
Administrator may, in its sole discretion, pay the Restricted Stock Unit in
shares of Common Stock, cash in an amount equal to the Fair Market Value, on the
date of payment, of the number of shares of Common Stock underlying the Award
that have vested on the applicable payment date, or any combination thereof, as
specified in the Restricted Stock Unit Agreement. If payment is made in shares
of Common Stock, the Administrator will cause such shares to be evidenced by a
stock certificate or reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). Until the Restricted Stock Unit has
both vested and the underlying shares of Common Stock have been issued, the
Participant will not be entitled to vote any shares of Common Stock that may be
acquired through the Award, will have no right to receive any dividends or
dividend equivalents attributable to such shares, and will not have any other
rights as a stockholder with respect to such shares.

 

(d)     Withholding Taxes. The Company or its Affiliate will be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Unit, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Unit Agreement to pay the
Company or its Affiliates, or make arrangements satisfactory to the Company or
its Affiliates respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion, require the Participant to
satisfy such obligations, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the payment of the
Restricted Stock Unit. Such shares will have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from the payment of such
Restricted Stock Unit. In no event may the Participant deliver shares having a
Fair Market Value in excess of such statutory minimum required tax withholding.
The Participant’s delivery of shares or the withholding of shares for this
purpose will occur on or before the date that the amount of tax to be withheld
is determined under applicable tax law.

 

- 14 -

--------------------------------------------------------------------------------

 

 

(e)     Other Provisions. The Restricted Stock Unit Agreement authorized under
this Section 12 will contain such other provisions as the Administrator deems
advisable.

 

SECTION 13.

PERFORMANCE AWARDS

 

Each Performance Award will be evidenced by a Performance Award Agreement, which
will comply with and be subject to the following terms and conditions:

 

(a)     Awards. Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units will consist of monetary awards that may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.
Performance Shares will consist of shares of Common Stock or other Awards
denominated in shares of Common Stock that may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.

 

(b)     Performance Objectives, Performance Period and Payment. The Performance
Award Agreement will set forth:

 

(i)     the number of Performance Units or Performance Shares subject to the
Performance Award, and the dollar value of each Performance Unit;

 

(ii)      one or more Performance Objectives established by the Administrator;

 

(iii)     the Performance Period over which Performance Units or Performance
Shares may be earned or may become vested;

 

(iv)     the extent to which partial achievement of the Performance Objectives
may result in a payment or vesting of the Performance Award, as determined by
the Administrator; and

 

(v)     the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares or Performance Units may
be deferred.

 

- 15 -

--------------------------------------------------------------------------------

 

 

(c)     Withholding Taxes. The Company or its Affiliates will be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Performance Award, to
require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Performance Award Agreement to pay the
Company or its Affiliates, or make arrangements satisfactory to the Company or
its Affiliates respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion, require the Participant to
satisfy such obligation, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the payment of the
Performance Award. Such shares will have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from the payment of such
Performance Award. In no event may the Participant deliver shares, nor may the
Company or any Affiliate withhold shares, having a Fair Market Value in excess
of such statutory minimum required tax withholding. The Participant’s delivery
of shares or the withholding of shares for this purpose will occur on or before
the date that the amount of tax to be withheld is determined under applicable
tax law.

 

(d)     No Rights as Stockholder. A Participant (or the Participant’s
successors) will have no rights as a stockholder with respect to any shares
covered by a Performance Award until the date of the issuance of the Common
Stock subject to such Award upon exercise, as evidenced by a stock certificate
or as reflected in the books and records of the Company or its designated agent
(i.e., a “book entry”). No adjustment will be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such shares are
issued (as evidenced in either certificated or book entry form). Without
limiting the foregoing, and for the avoidance of doubt, prior to the time that
any shares covered by a Performance Award have both vested and been issued, a
Participant will not have any right to receive any dividends or dividend
equivalents attributable to such shares. All rights to any dividends or dividend
equivalents payable with respect to shares of Common Stock covered by a
Performance Award that are forfeited will also be forfeited.

 

(e)     Other Provisions. The Performance Award Agreement authorized under this
Section 13 will contain such other provisions as the Administrator deems
advisable.

 

SECTION 14.

STOCK APPRECIATION RIGHTS

 

Each Stock Appreciation Right will be evidenced by a Stock Appreciation Right
Agreement, which will comply with and be subject to the following terms and
conditions:

 

(a)     Awards. A Stock Appreciation Right will entitle the Participant to
receive, upon exercise, cash, shares of Common Stock, or any combination
thereof, having a value equal to the excess of (i) the Fair Market Value of a
specified number of shares of Common Stock on the date of such exercise, over
(ii) a specified exercise price. The number of shares and the exercise price of
the Stock Appreciation Right will be determined by the Administrator on the date
of grant. The specified exercise price will be equal to 100% of the Fair Market
Value of such shares of Common Stock on the date of grant of the Stock
Appreciation Right, or such higher price as the Administrator determines. A
Stock Appreciation Right may be granted independent of or in tandem with a
previously or contemporaneously granted Option.

 

- 16 -

--------------------------------------------------------------------------------

 

 

(b)     Exercisability and Term. The Stock Appreciation Right Agreement will
state when the Stock Appreciation Right becomes exercisable and, if applicable,
will describe the Performance Objectives and Performance Period upon which
vesting is based, the manner in which performance will be measured and the
extent to which partial achievement of the Performance Objectives may result in
vesting of the Stock Appreciation Right. The Participant may exercise the Stock
Appreciation Right, in full or in part, upon or after the vesting date of such
Stock Appreciation Right (or portion thereof); provided, however, that the
Participant may not exercise a Stock Appreciation Right after the maximum term
of such Stock Appreciation Right, as such term is specified in the Stock
Appreciation Right Agreement. Unless otherwise determined by the Administrator
and specified in the Agreement governing the Award, no Stock Appreciation Right
will be exercisable more than 10 years after the date on which it is granted.
The Administrator may accelerate the exercisability of any Stock Appreciation
Right granted hereunder that is not immediately exercisable as of the date of
grant. If a Stock Appreciation Right is granted in tandem with an Option, the
Stock Appreciation Right Agreement will set forth the extent to which the
exercise of all or a portion of the Stock Appreciation Right will cancel a
corresponding portion of the Option, and the extent to which the exercise of all
or a portion of the Option will cancel a corresponding portion of the Stock
Appreciation Right.

 

(c)     Withholding Taxes. The Company or its Affiliates will be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Stock Appreciation
Right, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Stock Appreciation Right to pay the
Company or its Affiliates, or make arrangements satisfactory to the Company or
its Affiliates respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion, require the Participant to
satisfy such obligation, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the exercise of the Stock
Appreciation Right. Such shares will have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from such exercise. In no event
may the Participant deliver shares, nor may the Company or any Affiliate
withhold shares, having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s delivery of shares or the
withholding of shares for this purpose will occur on or before the later of (i)
the date the Stock Appreciation Right is exercised, or (ii) the date that the
amount of tax to be withheld is determined under applicable tax law.

 

(d)     No Rights as Stockholder. A Participant (or the Participant’s
successors) will have no rights as a stockholder with respect to any shares
covered by a Stock Appreciation Right until the date of the issuance of the
Common Stock subject to such Award upon exercise, as evidenced by a stock
certificate or as reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). No adjustment will be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are issued (as evidenced in either certificated or book
entry form). Without limiting the foregoing, and for the avoidance of doubt,
prior to the time that any shares covered by a Stock Appreciation Right have
both vested and been issued, a Participant will not have any right to receive
any dividends or dividend equivalents attributable to such shares. All rights to
any dividends or dividend equivalents payable with respect to shares of Common
Stock covered by a Stock Appreciation Right that are forfeited will also be
forfeited.

 

- 17 -

--------------------------------------------------------------------------------

 

 

(e)     Other Provisions. The Stock Appreciation Right Agreement authorized
under this Section 14 will contain such other provisions as the Administrator
deems advisable, including, but not limited to, any restrictions on the exercise
of the Stock Appreciation Right that may be necessary to comply with Rule 16b-3.

 

SECTION 15.

RECAPITALIZATION, EXCHANGE,

LIQUIDATION, OR CHANGE OF CONTROL

 

(a)     In General. In the event of an increase or decrease in the number of
shares of Common Stock resulting from a stock dividend, stock split, reverse
split, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company, other than due to conversion of
the convertible securities of the Company, the Administrator may, in its sole
discretion, adjust the value determinations applicable to outstanding Awards and
the Plan in order to reflect such change, including adjustment of the class and
number of shares of stock reserved under Section 6 of the Plan, the class and
number of shares of stock covered by each outstanding Award, and, if and as
applicable, the exercise price per share of each outstanding Award and the
Annual Award Limits. Additional shares that may become covered by the Award
pursuant to such adjustment will be subject to the same restrictions as are
applicable to the shares with respect to which the adjustment relates.

 

(b)     Liquidation. Unless otherwise provided in the Agreement evidencing an
Award, in the event of a dissolution or liquidation of the Company, the
Administrator may provide for one or both of the following:

 

(i)     the acceleration of the exercisability of any or all outstanding Options
or Stock Appreciation Rights, the vesting and payment of any or all Performance
Awards, or Restricted Stock Units, or the lapsing of the risks of forfeiture on
any or all Restricted Stock Awards; provided, however, that no such
acceleration, vesting or payment will occur if the acceleration, vesting or
payment would violate the requirements of Code Section 409A; or

 

(ii)     the complete termination of the Plan and the cancellation of any or all
Awards (or portions thereof) that have not been exercised, have not vested, or
remain subject to risks of forfeiture, as applicable, in each case immediately
prior to the completion of such a dissolution or liquidation.

 

- 18 -

--------------------------------------------------------------------------------

 

 

(c)     Change of Control. Unless otherwise provided in the Agreement evidencing
an Award, in the event of a Change of Control, the Administrator may provide for
one or more of the following:

 

(i)     the acceleration of the exercisability, vesting, or lapse of the risks
of forfeiture of any or all Awards (or portions thereof);

 

(ii)     the complete termination of the Plan and the cancellation of any or all
Awards (or portions thereof) that have not been exercised, have not vested, or
remain subject to risks of forfeiture, as applicable, in each case as of the
effective date of the Change of Control;

 

(iii)     that the entity succeeding the Company by reason of such Change of
Control, or the parent of such entity, will assume or continue any or all Awards
(or portions thereof) outstanding immediately prior to the Change of Control or
substitute for any or all such Awards (or portions thereof) a substantially
equivalent award with respect to the securities of such successor entity, as
determined in accordance with applicable laws and regulations; and

 

(iv)     that Participants holding outstanding Awards will become entitled to
receive, with respect to each share of Common Stock subject to such Award
(whether vested or unvested, as determined by the Administrator pursuant to
subsection (c)(i) hereof) as of the effective date of any such Change of
Control, cash in an amount equal to (A) for Participants holding Options or
Stock Appreciation Rights, the excess of the Fair Market Value of such Common
Stock on the date immediately preceding the effective date of such Change of
Control over the exercise price per share of Options or Stock Appreciation
Rights, or (B) for Participants holding Awards other than Options or Stock
Appreciation Rights, the Fair Market Value of such Common Stock on the date
immediately preceding the effective date of such Change of Control.

 

The Administrator need not take the same action with respect to all Awards (or
portions thereof) or with respect to all Participants. In addition, the
Administrator may restrict the rights of or the applicability of this Section 15
to the extent necessary to comply with Section 16(b) of the Exchange Act, the
Internal Revenue Code or any other applicable law or regulation. The grant of an
Award pursuant to the Plan will not limit in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, exchange or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

SECTION 16.

NONTRANSFERABILITY

 

(a)      In General. Except as expressly provided in the Plan or an Agreement,
no Award is transferable by the Participant, in whole or in part, other than by
will or by the laws of descent and distribution. If the Participant attempts any
transfer of any Award, such transfer will be void and the Award will terminate.

 

- 19 -

--------------------------------------------------------------------------------

 

 

(b)     Nonqualified Stock Options. Notwithstanding anything in this Section 16
to the contrary, the Administrator may, in its sole discretion, permit the
Participant to transfer any or all Nonqualified Stock Options to any member of
the Participant’s “immediate family” as such term is defined in Rule 16a-1(e) of
the Exchange Act, or any successor provision, or to one or more trusts whose
beneficiaries are members of such Participant’s “immediate family” or
partnerships in which such family members are the only partners; provided,
however, that the Participant cannot receive any consideration for the transfer
and such transferred Nonqualified Stock Options will continue to be subject to
the same terms and conditions as were applicable to such Nonqualified Stock
Options immediately prior to its transfer.

 

(c)     Beneficiary Designation. Each Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of such Participant’s
death before receipt of any or all of such benefit. Each such designation will
revoke all prior designations by the same Participant, will be in a form
prescribed by the Administrator, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death will be paid to the Participant’s estate.

 

SECTION 17.

INVESTMENT PURPOSE AND SECURITIES COMPLIANCE

 

(a)      No shares of Common Stock will be issued pursuant to the Plan unless
and until there has been compliance, in the opinion of Company’s counsel, with
all applicable legal requirements, including, without limitation, those relating
to securities laws and stock exchange listing requirements. As a condition to
the issuance of Common Stock to a Participant, the Administrator may require
such Participant to (i) represent that the shares of Common Stock are being
acquired for investment and not resale and to make such other representations as
the Administrator deems necessary or appropriate to qualify the issuance of the
shares as exempt from the Securities Act and any other applicable securities
laws, and (ii) represent that such Participant will not dispose of the shares of
Common Stock in violation of the Securities Act or any other applicable
securities laws.

 

(b)      As a further condition to the grant of any Option or the issuance of
Common Stock to a Participant, the Participant agrees to the following:

 

(i)     In the event the Company advises the Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act, the Participant will execute any lock-up agreement the Company
and the underwriter(s) deem necessary or appropriate, in their sole discretion,
in connection with such public offering.

 

- 20 -

--------------------------------------------------------------------------------

 

 

(ii)      In the event the Company makes any public offering of its securities
and determines in its sole discretion that it is necessary to reduce the number
of outstanding Awards so as to comply with any state’s securities or Blue Sky
law limitations with respect thereto, the Board will have the right (A) to
accelerate the exercisability of any Award and the date on which such Award must
be exercised or remove the risks of forfeiture to which the Award is subject,
provided that the Company gives the Participant prior written notice of such
acceleration or removal, and (B) to cancel any outstanding Awards (or portions
thereof) that the Participant does not exercise prior to or contemporaneously
with such public offering.

 

(iii)     In the event of a Change of Control, the Participant will comply with
Rule 145 of the Securities Act and any other restrictions imposed under other
applicable legal or accounting principles if Participant is an “affiliate” (as
defined in such applicable legal and accounting principles) at the time of the
Change of Control, and the Participant will execute any documents necessary to
ensure compliance with such rules.

 

(c)     The Company reserves the right to place a legend on any stock
certificate (or a notation on any book entry shares permitted by the
Administrator) issued in connection with an Award pursuant to the Plan to assure
compliance with this Section 17.

 

(d)      The Company is not be required to register or maintain the registration
of the Plan, any Award, or any Common Stock issued or issuable pursuant to the
Plan under the Securities Act or any other applicable securities laws. If the
Company is unable to obtain the authority that the Company or its counsel deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company will not be liable for the failure to issue and sell Common Stock upon
the exercise, vesting, or lapse of restrictions of forfeiture of an Award unless
and until such authority is obtained. A Participant is not eligible for the
grant of an Award or the issuance of Common Stock pursuant to an Award if such
grant or issuance would violate any applicable securities law.

 

SECTION 18.

AMENDMENT OF THE PLAN

 

(a)      The Board may from time to time, insofar as permitted by law, suspend
or discontinue the Plan or revise or amend it in any respect; provided, however,
that no such suspension, termination, revision, or amendment, except as is
authorized in Section 15 of the Plan, will impair the terms and conditions of
any Award that is outstanding on the date of such suspension, termination,
revision, or amendment to the material detriment of the Participant without the
consent of the Participant. Notwithstanding the foregoing, except as provided in
Section 15 of the Plan or to the extent required by applicable law or
regulation, the Board may not, without stockholder approval, revise or amend the
Plan to (i) materially increase the number of shares subject to the Plan, (ii)
change the designation of Participants, including the class of Employees,
eligible to receive Awards, (iii) decrease the price at which Options or Stock
Appreciation Rights may be granted, (iv) cancel, regrant, repurchase for cash,
or replace Options or Stock Appreciation Rights that have an exercise price in
excess of the Fair Market Value of the Common Stock with other awards, or amend
the terms of outstanding Options or Stock Appreciation Rights to reduce their
exercise price, (v) materially increase the benefits accruing to Participants
under the Plan, or (vi) make any modification that would cause Incentive Stock
Options to fail to meet the requirements of Code Section 422. Further, without
stockholder approval, the terms of any outstanding Award may not be amended to
reduce the exercise price of any outstanding Option or Stock Appreciation Right
or cancel any outstanding Option or Stock Appreciation Right in exchange for
cash, other Awards, or Options or Stock Appreciation Rights with an exercise
price that is less than the exercise price of the original Option or Stock
Appreciation Right.

 

- 21 -

--------------------------------------------------------------------------------

 

 

(b)      To the extent applicable, the Plan and all Agreements will be
interpreted to be exempt from or comply with the requirements of Code Section
409A and, if applicable, to comply with Code Section 422, in each case including
the regulations, notices, and other guidance of general applicability issued
thereunder. Furthermore, notwithstanding anything in the Plan or any Agreement
to the contrary, the Board may amend the Plan or Agreement to the extent
necessary or desirable to comply with such requirements without the consent of
the Participant.

 

SECTION 19.

RIGHTS AND OBLIGATIONS ASSOCIATED WITH AWARDS

 

(a)     No Obligation to Exercise. The granting of an Option or Stock
Appreciation Right imposes no obligation upon the Participant to exercise such
Option or Stock Appreciation Right.

 

(b)     No Employment or Other Service Rights. The granting of an Award
hereunder does not impose upon the Company or any Affiliate any obligation to
retain the Participant in its employ or service for any period.

 

(c)     Unfunded Plan. Participants have no right, title, or interest whatsoever
in or to any particular assets of the Company or any of its Affiliates by reason
of the right to receive a benefit under the terms of the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, creates or should
be construed to create a trust of any kind, or a fiduciary relationship between
the Company and any Participant, beneficiary, legal representative, or any other
person. To the extent that any person acquires a right to receive shares of
Common Stock or payments from the Company or any of its Affiliates under the
Plan, such right is no greater than the right of an unsecured general creditor
of the Company or an Affiliate, as the case may be. All payments to be made
hereunder will be paid from the general funds of the Company or an Affiliate, as
the case may be. In its sole discretion, the Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver the shares of Common Stock or make payments in lieu of or
with respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

 

(d)     Recoupment Policy. Subject to the terms and conditions of the Plan, the
Administrator may provide that any Participant and/or any Award, including any
shares of Common Stock subject to an Award, is subject to any recovery,
recoupment, clawback and/or other forfeiture policy that may be maintained by
the Company from time to time.

 

- 22 -

--------------------------------------------------------------------------------

 

 

SECTION 20.

MISCELLANEOUS

 

(a)     Issuance of Shares. The Company is not required to issue or remove
restrictions on shares of Common Stock granted pursuant to the Plan until the
Administrator determines that (i) all conditions of the Award have been
satisfied, (ii) all legal matters in connection with the issuance have been
satisfied, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Administrator considers appropriate,
in its sole discretion, to satisfy the requirements of any applicable law or
regulation.

 

(b)     Choice of Law. The law of the state of Delaware will govern all
questions concerning the construction, validity, and interpretation of the Plan,
without regard to that state’s conflict of laws rules.

 

(c)     Severability. In the event that any provision of the Plan is held
illegal or invalid for any reason, such illegality or invalidity will not affect
the remaining provisions of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provision had not been included.

 

(d)     No Duty to Notify. The Company has no duty or obligation to any
Participant to advise such Participant as to the time and manner of exercising
an Award or as to the pending termination or expiration of such Award. In
addition, the Company has no duty or obligation to minimize the tax consequences
of an Award to the Participant.

 

 

- 23 -